The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on February 2, 2021, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: February 2, 2021




                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


In re:                                                )     Case No. 18-10514 (AIH)
                                                      )
WILSON LAND PROPERTIES, LLC,                          )     Chapter 7
                                                      )
                           Debtor.                    )     Judge: ARTHUR I. HARRIS


       ORDER AUTHORIZING THE TRUSTEE (A) TO COMPROMISE THE
   DETERMINATION OF AMOUNT(S) AND PAYMENT OF LIENS AND CLAIMS,
     PENDING AS PART OF ADVERSARY PROCEEDING NO. 19-01104, (B) TO
DISTRIBUTE ALL REMAINING SALE PROCEEDS OF REAL PROPERTY LOCATED
 AT 9010 TYLER BOULEVARD, MENTOR, OHIO 44060, AND (C) TO DISMISS ALL
        REMAINING CLAIM IN ADVERSARY PROCEEDING NO. 19-01104

         This matter is before the Court on the motion of Sheldon Stein, the Trustee herein (the

“Trustee”), pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure, for an order

authorizing him to (A) compromise the determination of the amount(s) and payment of liens on

real property located at 9010 Tyler Boulevard, Mentor, Ohio 44060; (B) distribute all remaining

sale proceeds of such real property, which includes the approval of a carve-out agreement for the

benefit of the bankruptcy estate; and (C) dismiss all remaining claims in Adversary Proceeding




18-10514-aih        Doc 359        FILED 02/02/21           ENTERED 02/02/21 13:37:08                  Page 1 of 6
No. 19-01104.

       The Court finds that the subject matter of the Trustee’s motion and of this Order is within

the core matter jurisdiction of the Court under the express provisions of 28 U.S.C. §§

157(b)(2)(A), (B), (K) and (O).

       The Court further finds that the resolution proposed by the Trustee in his Motion is fair

and equitable, and in the best interests of the bankruptcy estate and creditors.

        Accordingly, IT IS THEREFORE ORDERED as follows:

       1. The motion of the Trustee is hereby granted.

       2. The Trustee is hereby authorized to compromise the determination of the amount(s)

and payment of liens and claims with respect to the real property located at 9010 Tyler

Boulevard, Mentor, Ohio 44060 (the “Real Property”).

       3.   The Trustee is hereby authorized to resolve all disputes with respect to the liens of

Tax Ease Ohio, LLC (“Tax Ease”) and Citizens Bank, N.A. (“Citizens”), and is authorized to pay

the following sums from the proceeds of sale of the Real Property:

                A.     The sum of $175,000.00 shall be paid to Tax Ease, in full satisfaction
                       of a lien on the Real Property for tax certificates it purchased, relating to
                       older real property taxes and assessment. The check for $175,000.00
                       shall be payable to “Tax Ease Ohio, LLC” and shall be delivered to
                       Tax Ease’s attorney in this Bankruptcy Case, unless otherwise directed
                       by the attorney.

                B.     The sum of $277,573.47 shall be paid to Citizens, in partial satisfaction
                       of a mortgage filed for record on May 21, 2014 with the Recorder of Lake
                       County, Ohio (since the Citizens Mortgage also represents a lien on
                       other real property besides the Real Property), but in full satisfaction of
                       Citizens’ lien against the Real Property. The check for $277,573.47
                       shall be payable to “Citizens Bank, N.A.” and shall be delivered to
                       Citizens’ attorney in this Bankruptcy Case, unless otherwise directed
                       by the attorney.

                                                  2




18-10514-aih     Doc 359      FILED 02/02/21          ENTERED 02/02/21 13:37:08        Page 2 of 6
                C.      The sum of $61,714.56 shall be retained by the bankruptcy estate,
                        pursuant to a twelve percent (12%) carve-out agreement between
                        Citizens and the Trustee. This sum consists of the portion of proceeds
                        Citizens would otherwise be entitled to receive, absent the carve-out
                        agreement.

                D.      No additional funds shall be distributed by the Trustee, since the
                        mortgage of Osair, Inc., on the Real Property, filed for record on July 16,
                        2015 with the Recorder of Lake County, Ohio, has been determined to be
                        junior in priority to the interests of Tax Ease and Citizens. Osair will not
                        receive a distribution of funds from the sale proceeds of the Real Property.
                        See Order entered on June 4, 2020 in Adversary Proceeding No. 19-01104.

        4. The Trustee is hereby authorized to enter into the carve-out agreement with Citizens,

providing that the bankruptcy estate shall receive twelve percent (12%) of the net proceeds of

sale, after deducting closing costs and real estate taxes owed to the Lake County Treasurer.

The bankruptcy estate will retain the sum of $61,714.56 pursuant to the carve-out agreement.

        5. The Trustee is hereby authorized to dismiss his Complaint and all remaining claims

against all remaining Defendants in Adversary Proceeding No. 19-0114, titled Sheldon Stein,

Trustee v. Osair, Inc., et al.


                                              # # #

Order Submitted By:

/s/ Robert D. Barr
Robert D. Barr (#0067121)
KOEHLER FITZGERALD LLC
1111 Superior Avenue East, Suite 2500
Cleveland, Ohio 44114
Phone: (216) 744-2739
Fax: (216) 916-4369
Email: rbarr@koehler.law
Attorney for Sheldon Stein, Trustee

                                                  3




18-10514-aih      Doc 359        FILED 02/02/21       ENTERED 02/02/21 13:37:08        Page 3 of 6
                                       SERVICE LIST

To be served via the Court’s Electronic Case Filing System on these entities and individuals
who are listed on the Court’s Electronic Mail Notice List:

       Sheldon Stein, Trustee, at ssteindocs@gmail.com

       Robert D. Barr, Attorney for the Trustee, at rbarr@koehler.law

       Glenn E. Forbes, on behalf of the Debtor, at bankruptcy@geflaw.net

       Michael J. Sikora, II, on behalf of Creditor Chicago Title Insurance Corporation, at
       msikora@sikoralaw.com

       Michael S. Tucker, on behalf of Creditor Citizens Bank, N.A., at mtucker@ulmer.com

       Scott D. Fink, on behalf of Creditor Eriebank, a division of CNB Bank, at
       ecfndoh@weltman.com

       Gregory P. Amend, on behalf of Creditor First National Bank of Pennsylvania, at
       gamend@bdblaw.com

       Matthew H. Matheney, on behalf of Creditor First National Bank of Pennsylvania, at
       mmatheney@bdblaw.com

       Nathaniel R. Sinn, on behalf of Creditor First National Bank of Pennsylvania, at
       nsinn@bdblaw.com

       Douglas M. Eppler, on behalf of Creditor Huron River Properties, Inc., at
       deppler@walterhav.com

       Kirk W. Roessler, on behalf of Creditor Huron River Properties, Inc., at
       kroessler@walterhav.com

       Austin B. Barnes, III, on behalf of Creditor Tax Ease Ohio, LLC, at abarnes@sandhu-
       law.com

       Andrew M. Tomko, on behalf of Creditor Tax Ease Ohio, LLC, at atomko@sandhu-
       law.com




                                                4




18-10514-aih    Doc 359      FILED 02/02/21         ENTERED 02/02/21 13:37:08        Page 4 of 6
       Kelly Neal, on behalf of Creditor The Huntington National Bank, at
       Kelly.neal@bipc.com

       Timothy P. Palmer, on behalf of Creditor The Huntington National Bank, at
       timothy.palmer@bipc.com


       Phyllis A. Ulrich, on behalf of Creditor The Huntington National Bank, at
       bankruptcy@carlisle-law.com

       Kari B. Coniglio, Chapter 7 Trustee for Richard M. Osborne, at kbconiglio@vorys.com

       Elia O. Woyt, Attorney for Kari B. Coniglio, Trustee, at eowoyt@vorys.com

       Jeffrey M. Levinson, Attorney for Osair, Inc. and Walton Hills Green Transport, LLC, at
       jml@jml-legal.com

       Michael J. Moran, Attorney for Diane Osborne, at mike@gibsonmoran.com

       Maria D. Giannirakis on behalf of the United States Trustee, at
       maria.d.giannirakis@usdoj.gov

And to be served via regular U.S. mail, postage prepaid, to:

       9010 Tyler, LLC
       c/o Lisa D. Summers, Statutory Agent
       27 West Main Street
       PO Box 1040
       Geneva, OH 44041

       Great Lakes Exploration LLC
       c/o Melvyn E. Resnick, Statutory Agent
       60 South Park Place
       Painesville, OH 44077

       Lorraine Fende
       Lake County Treasurer
       105 Main Street
       Painesville, OH 44077




                                                5




18-10514-aih    Doc 359     FILED 02/02/21          ENTERED 02/02/21 13:37:08      Page 5 of 6
      Michael L. DeLeone, Esq.
      Assistant Prosecutor, Lake County
      105 Main Street
      Painesville, Ohio 44077




                                           6




18-10514-aih   Doc 359    FILED 02/02/21       ENTERED 02/02/21 13:37:08   Page 6 of 6
